Per Curiam,
This is an appeal from judgment in an issue framed and tried by the court without a jury on an appeal from the report of the township auditors upon the account of the treasurer of a school district. Manifestly the auditors’ report ought to have been printed in the 'appellant’s paper-book. ' But passing that and the other objections raised by the appellees’ motion to quash and motion for non-suit, and viewing the case upon its merits, we are of opinion that the judgment should be affirmed. The substantial question sought to be raised by the assignments of error is, whether the court erred in refusing to surcharge the treasurer with the amount which the auditors allowed as his compensation. According to the trial judge’s findings of fact, which are fully sustained by the evidence, the rate of his compensation (two per cent on the money passing through his hands) was determined by the board of school directors at a regular meeting, was agreed to by all the members, and was a reasonable allowance. The fact that this official action of the board was not recorded on the minutes is not conclusive against the claim; it was competent to show that it was regularly taken, by the testimony of witnesses cognizant of the fact: Roland v. Reading School Dist., 161 Pa. 102; Fisher v. South Williamsport Boro., 1 Pa. Superior Ct. 386, and catees cited at page 404. This having been conclusively shown, the only remaining ob*9jection is that no order was issued by the directors to the treasurer for the amount that his commissions indisputably came to. Instead of requiring the treasurer to produce an order, the auditors, with the approval of the directors who were present at the audit, stated the treasurer’s account, and, after calculating the amount of his commissions, allowed it as a credit. We all agree with the learned trial judge that there was no such irregularity in this manner of settling his accounts and ascertaining the amount remaining in his hands payable to his successor, as in law or ordinary fairness was punishable by forfeiture of the compensation he had earned and was legally entitled to.
The judgment is affirmed at the costs of the appellant.